Citation Nr: 0531388	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-
connected patellofemoral arthritis and chondromalacia, left 
knee, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for service-
connected patellofemoral arthritis and chondromalacia, right 
knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from October 1988 to June 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Following review of the veteran's claims file, the Board 
finds that additional development of the claims on appeal 
must be undertaken prior to further appellate consideration.

In particular, the Board notes that the United States Court 
of Appeals for Veterans Claims (the Court), in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  The Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2005) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2005).

The record reveals that the veteran underwent VA medical 
examinations in August 2002 and October 2004.  Neither 
report, however, specifically discusses functional loss 
related to the veteran's service-connected knee disabilities.  
The veteran has consistently complained of bilateral knee 
pain.  The Board concludes that a current examination, to 
include an assessment of the functional impairment caused by 
each knee disability, as required by DeLuca, is necessary to 
proceed with an informed adjudication of the musculoskeletal 
issues on appeal.

Accordingly, this case is being REMANDED for the following 
actions:

1. The veteran should be afforded with an 
appropriate VA examination to determine 
the current nature and severity of the 
veteran's service-connected disabilities 
of the left knee and right knee.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and all findings reported 
in detail.  The claims file should be 
made available to the examiner for review 
in connection with the examination. The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected knee disabilities.  The 
extent of any incoordination, weakened 
movement and fatigability on use due to 
pain must also be described by the 
examiner.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  If the 
benefits sought on appeal remain denied, 
in whole or in part, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC) and given an appropriate 
opportunity to respond.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


